ON PETITION TO REHEAR
CHATTIN, Justice.
Respondent has filed an earnest petition to rehear. Respondent insists we overlooked the case of Edmondson v. Henderson, 220 Tenn. 605, 421 S.W.2d 635 (1967).
*471Edmondson was sentenced to five years imprisonment after entering a plea of guilty and a waiver of a jury trial under T.C.A. Section 40-2310.
Some time later he filed a petition for the writ of habeas corpus insisting no evidence was offered before a jury by the State to fix his punishment contrary to T. C.A. Section 40-2310.
This Court held Edmondson waived his rights under T.C.A. Section 40-2310 by permitting a judgment of conviction upon his plea of guilty to become final and did not thereafter exhaust his right to appellate remedies.
In the case at bar, respondent’s plea was not accepted and acted upon by the trial judge. Thus, the cited case is not in point.
The petition is denied.
DYER, C. J., HUMPHREYS and Mc-CANLESS, JJ., and WILSON, Special Judge, concur.